              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:17-cv-00150-MR-DLH



GREGORY ARMENTO,              )
                              )
                   Plaintiff, )
                              )
            vs.               )            ORDER
                              )
ASHEVILLE BUNCOMBE            )
COMMUNITY CHRISTIAN           )
MINISTRY, INC.,               )
                              )
     Defendant.               )
___________________________ )


     THIS MATTER comes before the Court sua sponte after review of the

Defendant’s Motion for Partial Summary Judgment [Doc. 46] and the

Defendant’s Motion to Dismiss [Doc. 49].

     The Defendant seeks the dismissal of, inter alia, the Plaintiff’s claims

for minimum wage and overtime compensation asserted under the Fair

Labor Standards Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”). A basis for

the assertion of federal subject matter jurisdiction in this case is the FLSA

claim. The FLSA applies to all employees, regardless of the type of work

performed, if such employees are employed by “an enterprise engaged in

commerce or in the production of goods for commerce,” as that phrase is
defined in 29 U.S.C. § 203(s). The materials submitted by the Defendant in

support of its dispositive motions cause the Court to question whether the

Defendant is “an enterprise engaged in commerce” within the meaning of the

FLSA, and thus whether the Court has subject matter jurisdiction over the

Plaintiff’s claims. The lack of subject matter jurisdiction is an issue that may

be raised at any time. See Ellenburg v. Spartan Motors Chassis, Inc., 519

F.3d 192, 196 (4th Cir. 2008).

      Accordingly, IT IS, THEREFORE, ORDERED as follows:

      (1)   The parties shall submit supplemental briefing to the Court on

            the issue of whether the Defendant is “an enterprise engaged in

            commerce” within the meaning of the § 203(s) of the FLSA. The

            Defendant shall have through and including October 26, 2018 to

            file a supplemental brief on this issue. The Plaintiff shall have

            through and including November 16, 2018 to file his

            supplemental brief in response. Neither supplemental brief shall

            exceed ten (10) pages.

      (2)   The trial of this matter, which is currently scheduled during the

            November 13, 2018 trial term, is hereby CONTINUED and will

            be reset at a later time.


                                        2
(3)   The final pretrial conference, which is currently scheduled for

      November 6, 2018, is also CONTINUED and will be reset at a

      later time.

(4)   The Court anticipates setting a hearing on the Defendant’s

      pending       motions   upon        the    completion   of   the   parties’

      supplemental briefing.

IT IS SO ORDERED.
                              Signed: October 8, 2018




                                      3
